DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group VII in the reply filed on 9/2/2022 is acknowledged. Applicants subsequently canceled all previously pending claims and added new claims 21-29 drawn to the elected subject matter.
Accordingly, Claims 21-29 are pending and will be examined on the merits.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to a method of treatment comprising administering a broad genus of oligonucleotides that selectively hybridize to a SLC5A6 mRNA. To provide adequate written description and evidence of possession of the claimed genus of SLC5A6 oligonucleotides the instant specification can structurally describe representative constructs or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  
Although Applicants may argue that it is possible to screen for hybridizing SLC5A6 oligonucleotides, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.”  The instant claims are drawn to a broad scope of a genus of NDRG3 protein expression or activity inhibitors that would need to be tested in order to not only determine binding but preventing or treating cancer or an inflammatory disease.
In this case, the only factor present in the claims is a recitation of “an oligonucleotide that selectively hybridizes to a SLC5A6 mRNA” and a list of groups of potential inhibitors such as RNAi, siRNA and antisense oligonucleotides.  The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification fails to disclose a full exemplary sequence that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics (inhibiting proliferation of pancreatic cancer cells). The instant specification fails to describe a representative number of antibody sequences for the genus of RNAi, siRNA, and antisense oligonucleotides that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. The instant claims recite what the oligonucleotides do but not what they are.
Applicants are directed to the recent and relevant decision in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014). The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  
Applicants have not established any reasonable structure-function correlation with regards to what structure achieves inhibiting proliferation of pancreatic cancer cells. The instant claims attempt to claim every possible oligonucleotide, that would achieve a desired result, i.e., inhibit proliferation, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification fails to disclose the full structure of inhibitors. Therefore one could not readily envision members of the broadly claimed genus. 
Additionally, on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at http://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.
Given the lack of representative examples to support the full scope of the claimed oligonucleotides that selectively hybridize to a SLC5A6 mRNA in the claimed method of treatment, and lack of reasonable structure-function correlation with regards to the unknown structure, the present claims lack adequate written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zerangue (PgPub 2006/0003361) in view of McSwiggen et al. (PgPub 2003/0170891).
Zerangue teaches SMVT (also known as SLC5A6) is shown to be expressed at high levels in cancer cells (breast, lung, colon and ovary adenocarcinomas - Table 3) and therefore this finding is used to generate or isolate conjugates and agents having cytotoxic or imaging activity useful for treatment, prophylaxis or diagnosis of cancer.  Zerangue disclose the "GenBank accession number for human SMVT is NM_021095 (see paragraph [0044]).  The attached data sheet shows the amino acid sequence for NM_021095 which is identical to that of instant SEQ ID NOs:77.  Section VIII: “Methods of Treatment” (paragraph [0077]) of Zerangue disclose pharmaceutical compositions comprising the SMVT agents used in methods of treating cancer, including stomach (ie. gastric) and can be linked to cytotoxic agents or imagining component and can be administered to a patient.  Zerangue disclose in example 9, immunohistochemical staining of tumor tissue (including breast tissue) microarrays enables the expression patterns of the SMVT transporter within tumor tissues to be examined. As a first step, developing antibodies that bind to the SMVT transporter were developed and stained against a panel of human tumor samples. The results are summarized in Table 5, paragraph 0098.  Zerangue further disclose screening agents for pharmacological activity useful for treating cancer comprising determining whether an agent binds to a SMVT transporter and contacting the agent with a cancerous cell and determining growth inhibition or killing (see Claims, in particular 2 and 33 of Zerangue).  Zerangue does not teach an RNAi agent targeting SMVT (SLC5A6). This deficiency is made up for by McSwiggen et al.
McSwiggen et al. teach that short interfering RNAs, duplexes of 21-23 nucleotides that mediate RNA interference, comprise an antisense sequence complementary to a target gene and a sense sequence complementary to the antisense sequence. These siRNAs are useful for a variety of therapeutic, diagnostic, agricultural, target validation, genomic discovery, genetic engineering, and pharmacogenomic applications. Chemically-modified siRNAs are expected to improve various properties of siRNAs including increased in vivo nuclease resistance and/or improved cellular uptake. McSwiggen teaches specific embodiments of siRNAs and chemically modified siRNAs at pages 3-8. McSwiggen is considered to comprise a detailed blueprint for how to make and use inhibitory siRNAs to target any known gene. McSwiggen et al. disclose a siRNA molecule can comprise a delivery vehicle, including liposomes, for administration to a subject, carriers and diluents and their salts, and/or can be present in pharmaceutically acceptable formulations. McSwiggen et al. further teach recombinant vectors expressing siRNA constructs can be used to deliver to target cells
It would have been obvious to one of ordinary skill in the art to use the cDNA sequence of SLC5A6 as taught by Zerangue to generate siRNAs as taught by McSwiggen et al. to make and use as inhibitor agents for treating or diagnosing cancer as taught by Zerangue. One of ordinary skill would have been motivated to create siRNAs to SLC5A6 because Zerangue teaches SLC5A6 is shown to be expressed at high levels in cancer cells, and McSwiggen et al. teach siRNAs have therapeutic use. One of ordinary skill would have a reasonable expectation of success in making siRNAs to the SLC5A6 gene because both McSwiggen teach making siRNAs targeted to known genes using routine synthetic methods. Thus, the invention would have been obvious to one skilled in the art at the time of the instant application.

Conclusion
Claims 21-29 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643